Citation Nr: 1112306	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-20 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) from November 2004 and April 2005 rating decisions of a Department of Veteran's Affairs (VA) Regional Office (RO) that respectively denied the Veteran's claims of entitlement to service connection for right knee and left hip disabilities.

In July 2010, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.

At his July 2010 hearing before the Board, the Veteran submitted additional evidence in support of his claims, consisting of private and VA clinical records, copies of service treatment records, and a statement written by a friend on behalf of his appeal.  Although some of this was duplicative of evidence already of record, the lay statement and some of the private records are new.  This evidence was not accompanied by a waiver of RO consideration; the Veteran specifically declined to waive RO consideration of this evidence in the first instance.  Under these circumstances, a remand is required for the RO's initial consideration of the additional evidence received, and for issuance of an SSOC reflecting such consideration.  38 C.F.R. § 20.1304(c) (2010).

A remand is also required for the purpose of attempting to obtain additional service records.  At his July 2010 hearing, the Veteran stated that he had been in the National Guard approximately two to three years after his separation from service, while he was living in Washington, D.C.  The RO requested personnel records in January 2009, but the records request specifically referred to pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside the U.S.  The RO did not request the entire personnel file, or request records associated with the Veteran's service in the National Guard.  VA is required to obtain the Veteran's service treatment records or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  On remand, it is essential for the RO to make every effort to obtain whatever National Guard records may exist from 1977 to 1980 at the National Personnel Records Center (NPRC), Records Management Center (RMC), or at any other appropriate location.

Additionally, very few of the service treatment records associated with the Veteran's period of active service are of record.  Those that are of record pertain to dental treatment or the examinations conducted at the time of his entrance into and separation from active service.  The paucity of records is significant, as the Veteran contends that he received in-service treatment for left hip and right knee injuries.  It does not appear that the RO requested the Veteran's complete service treatment records in conjunction with this appeal.  On remand, the RO must request such records from the NPRC.

Next, private treatment records are outstanding.  At his July 2010 hearing before the Board, the Veteran stated that he received treatment for his right knee in 1986 at the Ochsner clinic in Baton Rouge, Louisiana.  Currently, the earliest records of treatment in the claims file from that facility are dated in August 1995.  As the Board is on notice that additional records relevant to the Veteran's claims are outstanding, an attempt to obtain them must be made.

Finally, a remand for a VA examination and opinions is necessary in the circumstances of this case.  The Veteran asserts that he injured his left hip on two occasions during active service:  on the first occasion he injured his left hip while completing an obstacle course during basic training, and on the second, he injured the left hip while playing football while stationed in Guantanamo Bay, Cuba.  He additionally asserts that he injured his right knee in the same incident in which he injured his left hip while playing football.  In support of this assertion, he points to the report of examination conducted prior to his separation from service, which demonstrates a right knee scar that was not present at the time he entered service.  He allegedly received in-service treatment for each of the injuries, although the service treatment records currently of record do not support that assertion.  

The Veteran states that both his right knee and left hip have continued to bother him since the initial in-service injuries, ultimately leading to a total left hip replacement, and a planned total right knee replacement.  In support of his claims, the Veteran submitted several lay statements attesting to the continuity of symptomatology.  Of note, however, are notations in his private medical records indicating that in March 2003 the Veteran reported a history of having injured his left hip perhaps as early as high school, playing football, and that he did not recall any injuries since then, other than falling off a step ladder at work approximately one year earlier.  Additionally of note is a notation in the same March 2003 record of treatment indicating that the Veteran reported a history of a right knee fracture at the age of 16 that had to be set surgically.  The Veteran's available service treatment records do not show that he was found to have left hip or right knee problems at the time of his entrance into service.  

The Veteran is competent to report both that he injured his left hip and right knee in service, and that he has continued to have difficulty with both joints since the in-service injuries.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  He is not competent, however, to relate his in-service symptoms to any current disorder.  As the relationship between the in-service injuries and the current disabilities remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's personnel, treatment and any other available records from his National Guard service.  At his July 2010 hearing before the Board, the Veteran indicated that he was unable to recall the precise dates of his National Guard service, but felt that he served for one year sometime during the period from 1977 to 1981.  Requests should be made to the NPRC, the RMC, or at any other appropriate locations.  If requests are made, they should be made until it is determined that any further requests would be futile.  All requests and responses, positive and negative, should be associated with the claims files.  If the records cannot be located, a formal finding of unavailability should be associated with the file.

2.  Request from the NPRC the Veteran's service treatment records from his period of active service from September 1972 to September 1976.  All requests and responses, positive and negative, should be associated with the claims files.  If the records cannot be located, a formal finding of unavailability should be associated with the file.

3.  Contact the Veteran and request that he sign and return a consent form authorizing the release to VA of private treatment records from the Ochsner clinic in Baton Rouge, Louisiana, relating to treatment for the left hip and right knee, dated from 1986.  These records must then be obtained and associated with the claims file.  If the records are not available, it must be so stated, in writing, for inclusion in the claims file.

4.  After the records noted above have been associated with the claims file, schedule the Veteran for an orthopedic examination to ascertain the etiology of his left hip and right knee disabilities.  The examiner should review the claims file in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies should be completed.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left hip and right knee disabilities (address each diagnosis) are causally related to his period of active service, including the injuries sustained in basic training and while playing football, or as to whether alternative etiologies are more likely.  

With respect to the right knee, the examiner should also opine as to whether the Veteran had a right knee disability at the time of his entrance into active service, and, if so, whether it is at least as likely as not that the disability was aggravated or permanently worsened as a result of his active service.

Because the Veteran is competent to report sustaining injuries in service and the continuity of symptomatology dating from the injuries, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of injury and associated symptoms during his period of active service and after his separation from service in determining whether his current disabilities are related to active service.  The examiner should also in this regard consider the statements submitted by the Veteran's friends, family members, and coworkers in support of his claims.

Any opinion expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

5.  Then, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


